Exhibit 10.1

 

SIXTH AMENDMENT TO LOAN AGREEMENT

DATED JANUARY 14, 2004

 

This Sixth Amendment to Loan Agreement (the “Sixth Amendment”) is made as of
this 18th day of August, 2009 by and between CRA International, Inc., formerly
known as Charles River Associates Incorporated (“Borrower”), a Massachusetts
corporation with its principal executive office at the John Hancock Tower, 200
Clarendon Street, T-33, Boston, Massachusetts 02116-5092 and RBS Citizens,
National Association, successor by merger with Citizens Bank of Massachusetts, a
national banking association with offices at 28 State Street, Boston,
Massachusetts (the “Lender”) in consideration of the mutual covenants contained
herein and the benefits to be derived herefrom.  Unless otherwise specified, all
capitalized terms shall have the same meaning herein as set forth in the
Agreement (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, on January 14, 2004, the Borrower and the Lender entered into a loan
arrangement (the “Loan Arrangement”) as evidenced by, amongst other documents
and instruments, a certain Loan Agreement dated as of January 14, 2004, as
amended by a First Amendment to Loan Agreement dated as of March 29, 2005,
amended by a Second Amendment to Loan Agreement dated as of June 20, 2005 (the
“Second Amendment”), as amended by a Third Amendment to Loan Agreement dated as
of April 17, 2006, as further amended by a Fourth Amendment to Loan Agreement
dated as of July 25, 2006, as further amended by a Fifth Amendment to Loan
Agreement dated as of May 16, 2007 (as may be amended from time to time, the
“Agreement”) by and between the Borrower and the Lender pursuant to which the
Lender agreed to provide certain financial accommodations to or for the benefit
of the Borrower; and

 

WHEREAS, the Borrower has requested that the Lender extend the Loan Arrangement
and amend certain terms and conditions of the Agreement, and

 

WHEREAS, the Lender has agreed to so amend the Agreement provided the Borrower
and the Lender entered into this Sixth Amendment; and

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             The definition of Credit Limit in Section 1(g) is hereby deleted
and replaced with the following:

 

“Credit Limit shall mean an amount equal to Sixty Million ($60,000,000.00)
Dollars.”

 

2.             Section 1(g) of the Agreement is hereby amended by deleting the
definition of Applicable Margin in its entirety and replacing it with the
following:

 

--------------------------------------------------------------------------------


 

““Applicable Margin” shall mean at any time (i) 3.50% per annum if the Total
Debt Ratio (as defined in Section 10 hereof) at such time is greater than or
equal to 2.5x as of such time, (ii) 3.00% per annum if the Total Debt Ratio at
such time is greater than or equal to 2.0x but less than 2.5x as of such time,
(iii) 2.50% per annum if the Total Debt Ratio at such time is greater than or
equal to 1.5x but less than 2.0x as of such time, (iv) 2.25% per annum if the
Total Debt Ratio at such time is greater than or equal to 1.0x but less than
1.5x as of such time, or (iv) 2.00% per annum if the Total Debt Ratio at such
time is less than 1.0x as of such time.  For purposes of the foregoing, (i) the
Total Debt Ratio at any time shall be the Total Debt Ratio as reported in the
Compliance Certificate most recently delivered (or updated) by the Borrower to
Bank pursuant to Section 8(d) hereof, and (ii) each change in the Applicable
Margin pursuant to the foregoing provisions shall take effect from the date of
Borrower’s delivery of its most recent Compliance Certificate (or update
thereof) pursuant to Section 8(d) hereof.”

 

3.             Section 1 (u) of the Agreement is hereby deleted in its entirety
and replaced with the following:

 

“In addition to all other sums payable hereunder, the Borrower shall pay the
Lender a fee equal to twenty five one-hundredths of one percent (0.25%) of the
difference between: (i) the Credit Limit (as it may be reduced under clause
(w) below) and (ii) the average daily balance of (x) the aggregate outstanding
principal amount of loans and other extensions of credit hereunder plus (without
duplication) (y) the undrawn amounts and other obligations under outstanding
Letters of Credit, for each quarterly period this Agreement is in effect.  Such
fee shall be payable quarterly in arrears and, unless previously paid by the
Borrower, shall be treated as a loan to Borrower, which shall be added to
Borrower’s loan balance pursuant to this Agreement.”

 

4.             Section 9 (m) of the Agreement is hereby deleted in its entirety.

 

5.             The definition of “subordinated debt” at the end of Section 10 of
the Agreement is hereby supplemented by deleting the additional language added
pursuant to Section 6 of the Second Amendment and adding the following at the
end of the definition:

 

“including, without limitation, the Borrower’s 2.875% Convertible Senior
Subordinated Debentures Due 2034 dated June 21, 2004 in the principal
outstanding amount of $72,780,000.00 as of August 1, 2009”

 

6.             Section 14(a) of the Agreement is hereby amended by replacing the
date “April 30, 2010” with the date “April 30, 2012”.

 

2

--------------------------------------------------------------------------------


 

7.             The Borrower and the Lender agree that Prime Rate Loans shall no
longer be available under the Agreement.

 

8.             The Borrower hereby acknowledges and agrees that the Borrower has
no claims, offsets, defenses or counterclaims against the Lender with respect to
the Loan Arrangement or otherwise and to the extent the Borrower may have any
such claims the Borrower hereby WAIVES and RENOUNCES such claims, offsets,
defenses and counterclaims.

 

9.             This Sixth Amendment and all other documents executed in
connection herewith incorporate all discussions and negotiations between the
Borrower and the Lender either expressed or implied, concerning the matters
contained herein and in such other instruments, any statute, custom or use to
the contrary notwithstanding.  No such discussions or negotiations shall limit,
modify or otherwise effect the provisions hereof.  The modification amendment,
or waiver of any provision of this Sixth Amendment, the Agreement or any
provision under any other agreement or document entered into between the
Borrower and the Lender shall not be effective unless executed in writing by the
party to be charged with such modification, amendment or waiver, and if such
party be the Lender, then by a duly authorized officer thereof.

 

10.           Except as specifically modified herein, the Agreement shall remain
in full force and effect as originally written, and the Borrower hereby ratifies
and confirms all terms and conditions contained in the Agreement.

 

11.           This Sixth Amendment shall be construed in accordance with and
governed by the laws of the Commonwealth of Massachusetts and shall take effect
as a sealed instrument.

 

[Signature Page Follows]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereof have set their hands and seals as of the
date first written above.

 

 

CRA INTERNATIONAL, INC.

 

 

 

 

 

By:

/s/ Wayne D. Mackie

 

 

Executive Vice President, Treasurer,

 

 

Chief Financial Officer

 

 

 

 

 

 

 

RBS CITIZENS, NATIONAL ASSOCIATION

 

 

 

 

 

 

 

By:

/s/ Christopher J. Wickles

 

 

Senior Vice President

 

4

--------------------------------------------------------------------------------